Exhibit 10.36

 

FTR_Comm_email_signature_120p.jpg [ftr-20171231xex10_36g001.jpg]

PERFORMANCE CASH AWARD AGREEMENT

This Agreement is made as of ___________ (“Date of Award”) between Frontier
Communications Corporation, a Delaware corporation (the “Company”) and
_____________ (the “Grantee”).  In consideration of the agreements set forth
below, the Company and the Grantee agree as follows:

1.



Award:  The Grantee is eligible for a cash bonus (the “Award”) in an amount to
be determined pursuant to Section 2, subject to the following terms and
conditions.

2.



Performance Criteria:  The amount of the Award will range from $0 to $____, as
determined by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) after the end of the three-year measurement period
ending _______________ (the “Measurement Period”) based on the Company’s
performance against (i) annual free cash flow per share goals, and (ii) a
three-year relative total return to stockholders performance goal, as reviewed
and approved by the Compensation Committee within 90 days after the end of the
Measurement Period.  No Award will be earned if performance is below minimum
levels.  The relative total return to stockholders performance levels are set
forth in a separate document and will be communicated to the Grantee.  The cash
flow goals will be established during the first 90 days of each year in the
Measurement Period by the Compensation Committee and communicated to the Grantee
annually. 

3.



Payment. The Award, to the extent earned pursuant to Section 2,  will be paid to
the Grantee no later than _____________________; provided that the Grantee is
not entitled to any such Award if (a) the Grantee’s employment with the Company
is terminated prior to the date of payment; (b) if the Compensation Committee of
the Company’s Board of Directors (the “Committee”) determines that the Grantee
has engaged in “Misconduct” (as defined below);  or (c)  the Award is forfeited
in accordance with the Company’s Clawback Policy.

“Misconduct” means any of the following, as determined by the Committee in good
faith: (i) violating any agreement between the Company and the Grantee,
including but not limited to a violation relating to the disclosure of
confidential information or trade secrets, the solicitation of employees,
customers, suppliers, licensors or contractors, or the performance of
competitive services; (ii) competing with the company by working for, managing,
operating, controlling or participating in the ownership, operation or control
of, any company or entity which provides telephone, Internet or video products
or services, (iii) violating the Company’s Code of Business Conduct and Ethics;
(iv) making, or causing or attempting to cause any other person to make, any
statement (whether written, oral or electronic), or conveying any information
about the Company which is disparaging or which in any way reflects negatively
upon the Company, unless required by law or pursuant



--------------------------------------------------------------------------------

 

to a Company policy; (v) improperly disclosing or otherwise misusing any
confidential information regarding the Company; (vi) unlawful trading in the
Company’s securities or of another company based on information gained as a
result of the Grantee’s employment or other relationship with the Company; (vii)
engaging in any act which is considered to be contrary to the best interests of
the Company, including but not limited to recruiting or soliciting employees of
the Company; or (viii) commission of a felony or other serious crime or engaging
in any activity which constitutes gross misconduct.

4.



Clawback. The Committee may, in its sole discretion, require the Grantee repay
the Company a cash amount equal to the Award received by the Grantee (if any)
within the twelve month period immediately preceding a date on which the Grantee
engaged in Misconduct, as determined by the Committee. The Company shall be
entitled to set-off against the amount of any such gains realized any amount
owed to the Grantee by the Company, to the extent that such set-off is not
inconsistent with Section 409A of the Internal Revenue Code of 1986, as amended.

This Section 4 shall also apply if the Grantee commits Misconduct after his or
her employment with the Company terminates.

5.



Withholding Taxes:  The Company shall have the right to require the Grantee to
remit to the Company, or to withhold from other amounts payable to the Grantee,
as compensation or otherwise, an amount sufficient to satisfy all federal, state
and local withholding tax requirements.

6.



Employment:  Nothing in this Agreement shall confer upon Grantee any right to
continue in the employ of Company, nor shall it interfere in any way with the
right of the Company to terminate Grantee’s employment at any time.

7.



Acknowledgment. Grantee acknowledges that the Award is in lieu of any
performance share awards to which Grantee may be entitled to under Grantee’s
employment agreement, offer letter, or similar agreement with the Company (any
such agreement, the “Employment Agreement”). Grantee further acknowledges that
the Award represents full consideration with respect to such performance share
awards, and waives any right the Grantee may have with respect to such
performance share awards.

8.



The Plan. This Award shall be treated as if it was an award of Performance Units
(as defined in the Frontier Communications Corporation 2017 Equity Incentive
Plan (the “Plan”)), including that (x) the Grantee shall have all obligations
and be subject to all restrictions set forth therein and (y) the Company shall
have all interpretive and governance rights set forth therein, in each case, as
if set forth herein; provided that, for the avoidance of doubt, no portion of
this Award is intended to be a Qualified Performance-Based Award (as defined in
the Plan).

9.



Notices:  Notices to Company shall be addressed to it at 401 Merritt 7, Norwalk,
CT  06851.



2

 

--------------------------------------------------------------------------------

 

Notice to Grantee shall be mailed to the Grantee at either the Legal/Residential
Address on file with Frontier and Fidelity or, to the email address on file with
Fidelity; in accordance with the Grantee’s mailing preference on file with
Fidelity.  Company or Grantee may from time to time designate in writing
different addresses for receipt of notice. Notice shall be deemed given when
properly addressed and sent first class or express mail, or sent electronically.

10.



Governing Law:  The terms of this Agreement shall be binding upon Company,
Grantee and their respective successors and assigns.  This Agreement shall be
performed under and determined in accordance with the laws of the State of
Connecticut.

In Witness Whereof, the Company has caused this Award to be granted on the date
first above written.

﻿

FRONTIER COMMUNICATIONS CORPORATION

﻿

﻿

 

 

By: ______________________

 

________________________

Name:

 

Participant Name:

Title:

 

Acceptance Date:

﻿



3

 

--------------------------------------------------------------------------------